PER CURIAM.
While we hesitate to reverse a judgment depending upon the credibility of witnesses who have testified before the justice in the court below, still in this case the plaintiff’s testimony is very unsatisfactory. He does not say that he was thrown by the starting of the car. Indeed, his testimony is consistent with the testimony of the conductor, his assistant, and the two outside witnesses, that plaintiff, standing on the step while the car was in motion, fell to the ground. Plaintiff says on his direct examination, “the car made a start and I tumbled out on my two knees,” and on cross-examination, “I put my right foot down, and I tumbled; that is the last I knew.” He is the only witness to the accident called in his behalf, and he is contradicted by all the other witnesses, employés and outsiders. The judgment should be reversed, and the complaint dismissed.
Judgment reversed, with costs, and complaint dismissed, with costs.